HAWKINS, Presiding Judge.
. Appellant was charged ill the County Court at Law of Travis County by complaint and information with the offense of unlawfully operating a motor vehicle upon *231a public street while he was under the influence of intoxicating liquor. He pleaded not guilty to such charge, but was found guilty by a jury and his penalty assessed at a fine of $50, from which judgment this appeal is perfected. ■
Neither statement of facts nor bills of exceptions are brought forward in the record. The proceedings appear to be regular, and the judgment is affirmed.